Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitations “pause for a punctuation mark, a failure to use a correct inflection” and without a conjunction it is unclear if all of these limitations are claimed and/or they are claimed in the alternative.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-10, 12, 15, 19, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140349259 A1 by Ingrassia, Jr. et al. (“Ingrassia”), in view of PGPUB US 20190189019 A1 by Hammersley et al (“Hammersley”), further in view of PGPUB US 20170084198 A1 by Thitithamasak (“Thitithamasak”), further in view of PATENT US 6869287 B1 to Tadlock et al (“Tadlock”).
In regard to Claims 1, 19, 26, and 27 Ingrassia teaches a method for providing reading assistance to a user, comprising:
transmitting for display to a user's computing device a plurality of written words for the user to read aloud;
(see, e.g., Figure 8A, selection 802 and paragraph 137 in regard to the user device receiving the reading assignment from the primary user device operated by an instructor);
receiving…given text;
(see, e.g., Figure 8A, selection 804);
detecting a pause […];
(see, e.g., paragraphs 145 and 150);

(see, e.g., Figure 8A, selection 806);
visually indicating…comprising:
	[…]
	visually indicating…user computing device […];
(see, e.g., paragraph 141, “visual enhancement…for correctly pronounced words”)
	visually indicating [the user is reading too fast]
	(see, e.g., paragraph 142);
[…]


Furthermore, to the extent that Ingrassia may fail to specifically teach detecting a pause while the user reads aloud, however, it teaches detecting pauses (see, e.g., paragraphs 145 and 150), as well as it also teaches detecting a range of other features of the user’s speech while the user reads aloud and providing the user real-time feedback in regard to those features (see, e.g., paragraphs 140-145);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have applied the functionality otherwise taught by Ingrassia to detecting and providing feedback in real-time regarding various speech features also to the user’s pauses, in order to improve feedback to the user.

Furthermore, to the extent that Ingrassia may fail to specifically teach the remaining claimed limitations, however, in an analogous reference Hammersley teaches utilizing limited vocabularies which are repeatedly generated as the user reads aloud through a text, the vocabularies comprising a number of words or phrases within a predefined range of the position at which the user is currently reading (see, e.g., paragraphs 119-120), that configurable number of words changing at a speed based upon the speed with which the user is reading.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Hammersley to the method taught by the otherwise cited prior art, in order to provide more accurate speech recognition (see, e.g., Hammersley at paragraph 121). 

Furthermore, Ingrassia teaches detecting pauses and Hammersley teaches building a vocabulary in real-time
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have generated the vocabulary in real-time based on upcoming words (as taught by admitted prior art and Hammersley) during the time taken by a pause having been detected (as taught by Ingrassia) in order to provide better speech recognition and without delay.


Furthermore, to the extent to which the otherwise cited references may fail to teach visually indicating the subsequent words to be read and then not updating that visual indication (“visually indicating stopping”) if the user mis-speaks a word, in an analogous reference Thitithamasak teaches that functionality (see, e.g., paragraph 55);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Thitithamasak to the method taught by the otherwise cited prior art, in order to better instruct the reader.

Furthermore, while Ingrassia teaches detecting and providing real-time feedback to the user in regard to the user’s reading speed as far as being too fast or too slow, as well as Ingrassia teaches detecting pauses, Ingrassia may fail to specifically teach detecting a failure to pause by the user when the failure is in error, however, in an analogous reference Tadlock teaches this feature (see, e.g., claim 1 in regard to “rushing through periods at the end of sentences”);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Tadlock to the method taught by the otherwise cited prior art, in order to better instruct the reader.

In regard to Claims 26-27, Thitithamasak teaches employing color to highlight the upcoming word (see, e.g., paragraph 55).



In regard to Claim 2, Ingrassia teaches tracking and storing errors in pronunciation at, e.g., Figure 8B, selections 822 and 836 in regard to automatically inserting “bookmarks” in the text indicating pronunciation errors made by the user and then later providing a report of those errors.  Ingrassia also teaches making recordings of the user attempting to pronounce words (see, e.g., Figure 8B, selection 832 and paragraph 158) which the user may then play back later, although not necessarily while the user’s first reading of the text.  
However, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Ingrassia in regard to automatically recording and storing the user’s speech attempts to also occur when the user’s errors were bookmarked during the user’s first reading of the text, in order to give the user the ability to review his/her performance later.
In regard to Claim 3, Ingrassia teaches this functionality at, e.g., paragraphs 140-141.

In regard to Claim 6, Ingrassia teaches this functionality at, e.g., paragraph 141.
In regard to Claim 7, Ingrassia teaches generating metrics regarding the user’s reading ability in regard to the group reading embodiment (see, e.g., paragraph 76).  While Ingrassia may fail to also teach making such recordings in regard to the readings assignment embodiment,
However, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Ingrassia in regard metrics to the reading assignment embodiment, in order to provide the instructor an opportunity to later review the user’s work.

Furthermore, while Ingrassia may fail to teach displaying the file including the score on the user device
the Examiner takes OFFICIAL NOTICE that displaying such information was old and well-known at the time of Applicant’s invention.  Such functionality allows for the user to gauge their performance.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow the user to gauge his/her performance.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

In regard to Claim 8, Ingrassia teaches this functionality at, e.g., paragraph 156 in regard to providing “additional readings exercise” (“personalized user recommendations”) based on the user’s reading errors (“user profile”).  Ingrassia also teaches various content, although not the “additional readings exercise” being transmitted from a server to the user device (see, e.g., paragraph 137),
However, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Ingrassia to the reading assignment embodiment, so as to allow the additional exercises to be stored centrally.

In regard to Claim 9, Ingrassia teaches in response to a user selecting a bookmark associated with a text (“receiving a word selection…”) the text then being highlighted, bolded, etc.  See, e.g., paragraph 157.  To the extent that Ingrassia may fail to teach the text being enlarged the Examiner takes OFFICIAL NOTICE that enlarging selected text was old and well-known at the time of Applicant’s invention.  Such functionality allows for the user to see it better.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow the user to see the text better.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.
In regard to Claim 10, Ingrassia teaches displaying text to the user.  To the extent that Ingrassia may fail to specifically teach the claimed visual appearance of the text there is no functional relationship between the text and its substrate (i.e., the computer display) and this feature thereby fails to distinguish over Ingrassia.  See MPEP 2111.05.

In regard to Claim 12, see rejection of Claim 1.
In regard to Claim 15, Ingrassia teaches highlighting words in the text to be read (see, e.g., paragraph 140).  To the extent that Ingrassia may fail to also magnifying as a means of enlargement
the Examiner takes OFFICIAL NOTICE that such functionality was old and well-known at the time of Applicant’s invention.  Such functionality allows for the user to better see a word to be read.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow the user to allow the user to better see a word to be read.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

In regard to Claim 25, Ingrassia teaches detecting pauses and Hammersley teaches building a vocabulary in real-time
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have generated the vocabulary in real-time based on upcoming words (as taught by admitted prior art and Hammersley) during the time taken by a pause having been detected (as taught by Ingrassia) in order to provide better speech recognition and without delay.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia, in view of Hammersley, further in view of Thitithamasak, further in view of Tadlock, further in view of PATENT US 6468084 B1 to MacMillan (“MacMillan”).
In regard to Claim 5, while Ingrassia teaches making recordings of the user’s speech while the user is reading written words that are displayed on a computing device to the extent that the otherwise cited prior art may fail to teach only recording correctly pronounced responses, however, in an analogous reference MacMillan teaches this functionality (see, e.g., bottom of column 12);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of MacMillan into the otherwise cited prior art, so as to keep a record of the user’s correct pronunciations for his/her later review.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia, in view of Hammersley, further in view of Thitithamasak, further in view of Tadlock, further in view of PGPUB US 20140067367 A1 by Simmons et al (“Simmons”).
In regard to Claim 14, Simmons teaching providing the option for a user to select parts of a text and to have the computer provide pronunciation feedback (see paragraph 90).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Simmons into the method otherwise taught by Ingrassia, by allowing the user to select an upcoming word in the passage to hear a pronunciation while the user was reading the words prior to that upcoming word.




Claims 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia, in view of Hammersley, further in view of Thitithamasak, further in view of Tadlock, further in view of PGPUB US 20070198267 A1 by Jones et al (“Jones”).
In regard to Claims 16-18, while Ingrassia teaches employing speech recognition it may not also teach the otherwise claimed functionality.  However, in an analogous reference, Jones teaches combining phonemes (which themselves may be syllables) together in order to recognize words (see, e.g., paragraph 67).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by Jones into the method otherwise taught by Ingrassia, in order to provide quicker speech recognition.




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia, in view of Hammersley, further in view of Thitithamasak, further in view of Tadlock.
In regard to Claim 20, Ingrassia teaches this functionality at, e.g., paragraph 141 in regard to highlighting words that are read incorrectly (“notification”) and bookmarks being provided that can be selected (“one or more options for the user to select”) which then generate additional help content including, e.g., the word being read aloud.  Ingrassia also teaches various content, although not the highlighted text and bookmarks being transmitted from a server to the user device (see, e.g., paragraph 137),
However, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Ingrassia to the reading assignment embodiment, so as to allow the additional content to be stored centrally.

Claims 21-23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia in view of Hammersley, further in view of Thitithamasak, further in view of Tadlock.
In regard to Claim 21, see rejection of Claim 1 in regard to Ingrassia’s teaches in regard to a “first reading assignment” in regard to the limitations regarding “warm up words”.  In regard to the limitations regarding “one or more written words”, Ingrassia teaches at, e.g., Figure 8A, selection 808 providing a “second reading assignment”.  To the extent that Ingrassia may not specifically teach that the “second reading assignment” is provided to the user in the same manner as the “first reading assignment”
However, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Ingrassia in regard to providing the first reading assignment also to the second reading assignment, so as to provide guidance to the user.

In regard to Claim 22, Ingrassia teaches multiple reading assignments (see rejection of Claim 21) and to the extent that what is being claimed is merely an additional duplication of one of these assignments such functionality does not distinguish over the cited prior art.  See MPEP 2104.VI.B. Duplication of Parts.
In regard to Claim 23, see rejection of Claim 2 made supra.
In regard to Claim 28, see rejection of Claim 26.

Claim 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia, in view of Hammersley, further in view of Tadlock, further in view of PGPUB US 20150186504 A1 by Gorman et al (“Gorman”).
In regard to Claim 24, see rejection of Claims 1 and 2 made supra.
Furthermore, Gorman teaches a web server providing a user interface for purposes of NLP (see, e.g., paragraphs 663-665 and Figure 52);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have implemented the e-book reader system otherwise taught by the otherwise cited prior art by also including a web server as taught by Gorman, in order to allow maximum flexibility of use.
In regard to Claim 29, see rejection of Claim 26.

Response to Arguments
Applicant’s arguments in its Remarks in regard to Ingrassia teaching real-time detection of pauses is addressed by the updated statement of rejection made supra under 35 USC 103.
Applicant’s arguments in regard to Claims 7, 9, and 15 are not persuasive because Applicant failed to timely traverse the taking of official notice in Applicant’s remarks dated 7/16/19 and the claimed limitations were then rendered as admitted prior art in the subsequent Office action dated 7/29/19.  Once being rendered admitted prior art for purposes of prosecution Applicant can no longer traverse this aspect of the rejection.  See MPEP 2144.03(C).
Applicant’s argument in regard to Claim 5 is addressed by the updated statement of rejection made supra.
Applicant’s argument in regard to Claim 14 is not persuasive because the BRI of the claimed “where the one or more options” includes that the prior art need only teach “one” of the claimed “options” and not necessarily “more” than just one option.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715